In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated March 20, 1995, which granted the respective motions of the defendants Kris E. Jeffrey and James R. Perrini for summary judgment dismissing the complaint insofar as it is asserted against them to the extent of dismissing so much of the complaint as seeks to recover damages for noneconomic loss from them.
Ordered that the order is reversed, on the law, with one bill of costs payable by the respondents, and the branches of the respondents’ motions which are for summary judgment dismissing so much of the plaintiff’s complaint as seeks to recover damages for noneconomic loss from them are denied.
The Supreme Court erred by granting the respondents’ motions for summary judgment to the extent of dismissing the plaintiff’s claim to recover damages for noneconomic loss against them. The affirmation of the plaintiff’s treating neurologist states that the plaintiff suffers from syringomyelia, which was confirmed by magnetic resonance imaging, and a 40 degree loss of the range of motion of the left and right lateral rotation of her neck. This evidence is sufficient to raise a triable issue of fact on the issue of whether the plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Jackson v United Parcel Serv., 204 AD2d 605; Cesar v Felix, 181 AD2d 852). Balletta, J. P., Ritter, Pizzuto and Altman, JJ., concur.